Exhibit 10.34

 

March 4, 2003

 

William E. Meyer

 

Dear Bill:

 

BroadVision, Inc. (“BroadVision” or “the Company”) is pleased to confirm its
offer to you of the position of Executive Vice President and Chief Financial
Officer within the Executive Team at BroadVision, with an effective start date
of April 1, 2003 (the “Start Date”).  We are extremely pleased to have you join
as a new BroadVision executive and look forward to the challenges and successes
in our path.  We believe that your leadership, past successes and style
demonstrated throughout the recruitment process will allow us to achieve new and
far-reaching dimensions to our business and Worldwide Organization.  As
Executive Vice President and Chief Financial Officer reporting directly to the
Chief Executive Officer of the Company, you will lead the Worldwide Finance,
Legal, Operations, and Information Systems organizations.

 

The following outlines the terms of our employment offer to you (the
“Agreement”).

 

Compensation and Benefits

 

Your base salary will be $18,666.66 per month ($224,000.00 per year), paid on a
semi-monthly basis and subject to standard payroll deductions and withholdings. 
You will also be eligible for incentive bonuses up to a total of $90,000.00 per
year (or 40% of base salary) (to be prorated for 2003 based on the Start Date),
payable on a quarterly basis on the first payday following the close of each
quarter, and subject to standard payroll deductions and withholdings.  Whether
you shall receive any such incentive bonuses, and the amount of any such
incentive bonuses, shall be determined by the Board of Directors in its sole
discretion based upon its assessment of your performance and the Company’s
performance.  If you are not employed at the time any bonus is reported to you
in writing, you will not have earned the bonus and no partial or pro-rata bonus
will be paid.

 

Although incentive bonuses are not ordinarily guaranteed, as a sign-on
incentive, during the first four (4) quarters of your employment, the Company
will guarantee you incentive bonus payments of $5,000 per quarter, to be paid on
the first pay day following the close of each quarter.  You must be employed on
the last day of the quarter to earn the bonus for that quarter.  Therefore, if
your employment terminates for any reason before the end of a quarter,  you will
not earn a partial or prorata bonus for that quarter.  These bonus amounts will
be considered part of, not an addition to, your 2003 incentive bonus.

 

You will be eligible for salary and stock adjustments at the next Company annual
compensation review, although no increases are assured.

 

You will be eligible for all standard BroadVision employee benefits (subject to
the terms and conditions of those plans) which include: medical, dental, vision,
and prescription package, short-term and long-term disability insurance, group
life insurance, participation in our 401(k) Savings Plan, participation in the
Employee Stock Purchase Plan (ESPP), and two weeks accrued vacation per year
(your annual vacation accrual amount will change depending on your length of
service), pursuant to the terms of these plans.  You are also entitled to take
up to two (2) weeks of unpaid time off during the second quarter of 2003, to be
taken at a mutually agreed upon time.

 

While BroadVision pays for the majority of your medical insurance, should you
choose to participate in the plan, your current financial contribution will be
approximately 10% of your monthly insurance premium, depending on your benefit
selection.  Benefits start the first of the calendar month after the Start Date.

 

You should note that BroadVision reserves the right to modify your compensation
and benefits from time to time, as it deems necessary.

 

Stock Option

 

In addition to the above, the Company will recommend to the Board of Directors
that you receive an option to purchase 240,000 shares of BroadVision common
stock at a fair market value to be determined at the next meeting of the option
committee (the “Option”).  The Option will be an incentive stock option to the
extent permitted by law, with any remaining portion to be a nonstatutory stock
option.  The Option will be subject to the following four year vesting
schedule:  twenty-five percent (25%) of the shares subject to the Option will
vest on the first anniversary of the Start Date and the balance of the shares
subject to the Option will vest over the remaining three years on an equal
monthly basis (2.083% of the original grant amount per month), subject to the
condition that your “Continuous Service” (as defined in the applicable stock
option plan) with the Company is not terminated or interrupted prior to each
vesting date.  The Option will be governed in all respects by the terms and
conditions of the applicable BroadVision stock option plan and stock option
agreement between you and the Company.

 

Change of Control

 

The Compensation Committee and Board of Directors will cover you under the new
Change of Control Severance Benefit Plan (“Change of Control Plan”) that is
currently under review and pending approval.  A draft of the Change

 

--------------------------------------------------------------------------------


 

of Control Plan has been provided for your review and is attached hereto as
Exhibit A.  The terms of this draft Change of Control Plan will apply to you,
except that your Accelerated Vesting Percentage in the event of a Change in
Control (as defined therein) will be fifty percent (50%).  If the terms included
in the final approved Change in Control Plan are more favorable than those in
the draft plan, you will receive the more favorable terms.

 

Involuntary Termination Without Cause

 

In the event your employment with BroadVision is terminated due to an
Involuntary Termination Without Cause (as defined below), you will be eligible
for a cash severance benefit (the “Severance Payment”) as follows:

 

If you have completed less than 3 full months of employment, then the Severance
Payment will equal three (3) months of your base salary.

 

If you have completed more than 3 months of employment, then the Severance
Payment will equal three (3) months of your base salary plus an additional
one-half (0.5) month of your base salary for each additional full month of
employment over three (3) months of employment; provided, however, that the
Severance Payment shall not exceed an amount equal to nine (9) months of your
base salary regardless of your length of service with the Company.

 

Your right to receive the Severance Payment is expressly conditioned upon your
execution of a complete release of claims in favor of the Company, in a form
acceptable to the Company.  Provided you sign such a release and allow it to
become effective, you will receive the Severance Payment in a lump sum within
ten (10) days after you sign the release and return it to the Company.  The
Severance Payment will be subject to standard payroll deductions and
withholdings.  If you are terminated with Cause, you will not receive any
severance benefits.  Similarly, if you resign your employment, you will not be
entitled to any severance benefits, except those benefits you may be entitled to
under the Company’s Change of Control Plan.    Additionally, you will not be
entitled to the Severance Payment if you are receiving severance benefits in
connection with your termination under the Change of Control Plan.

 

For purposes of this Agreement, Involuntary Termination Without Cause shall mean
your dismissal or discharge by the Company for reasons other than Cause.  For
this purpose, “Cause” means the occurrence of any one or more of the following: 
(i) your conviction of, or plea of no contest with respect to, any crime
involving fraud, dishonesty or moral turpitude; (ii) your attempted commission
of or participation in a fraud or act of dishonesty against BroadVision that
results in (or might have reasonably resulted in) material harm to the business
of BroadVision; (iii) your intentional, material violation of any contract or
agreement between you and the Company or any statutory duty you owe to
BroadVision; (iv) your conduct that constitutes gross misconduct,
insubordination, incompetence or habitual neglect of duties and that results in
(or might have reasonably resulted in) material harm to the business of
BroadVision; and (v) persistent unsatisfactory performance of your job duties;
provided, however, that the action or conduct described in clauses (iii), (iv)
and (v) above will constitute “Cause” only if such action or conduct has not
been cured by you following BroadVision’s written notice thereof and thirty (30)
days to cure the same (unless such action or conduct cannot be cured).  It is
agreed that both you and the Company will discuss, share and monitor any
performance issues during this thirty-day window, if applicable.

 

Other Provisions

 

As a BroadVision employee, you will be required to sign an acknowledgment that
you have read and understand the Company rules as described in the Company
handbook and intend to abide by these rules and regulations.  You will be
expected to sign and comply with BroadVision’s Proprietary Information and
Inventions Agreement.  You will also be required to submit a Form I-9 and
satisfactory documentation regarding your identification and right to work in
the United States no later than three (3) days after your employment begins.

 

In your work for BroadVision, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by BroadVision.  During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.

 

You agree that you will not bring onto BroadVision premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

 

You shall receive indemnification as a Corporate Officer of BroadVision to the
maximum extent extended to the other officers of BroadVision.  You will be
required to enter into an indemnification agreement (“Indemnification
Agreement”) with BroadVision, a standard form of which has been provided to
you.  Under the terms of this Indemnification Agreement, BroadVision agrees to
advance any expenses for which indemnification is available to the extent
allowed by applicable law.  You agree to negotiate in good faith an execution of
this Indemnification Agreement within five (5) days of your execution of this
letter agreement.

 

You may terminate your employment with BroadVision at any time, with or without
cause, simply by notifying BroadVision.  Likewise, BroadVision may terminate
your employment at any time, with or without cause or

 

2

--------------------------------------------------------------------------------


 

advance notice.  BroadVision requests that in the event of your resignation, you
provide notice of your resignation at least two (2) weeks in advance.

 

This Agreement, together with your stock option agreement(s), your Proprietary
Information and Inventions Agreement, and your Indemnification Agreement, form
the complete and exclusive statement of your employment agreement with
BroadVision.  It supersedes any other agreements or promises made to you by
anyone, whether oral or written, and it can only be modified in a written
agreement signed by a duly authorized officer of BroadVision.

 

Bill, thank you for your continued interest in BroadVision.  I look forward to
your favorable reply and to a productive and exciting working relationship.

 

If you wish to accept employment at BroadVision under the terms set out above
and the                      Exhibit, please sign and date this letter, and
return it to our Human Resources department by March 5, 2003.

Sincerely,

 

Pehong Chen

 

 

 

President & Chief Executive Officer

 

 

 

Approved and Accepted by:

 

 

 

/s/ William E. Meyer

 

 

 

 

 

Signature

 

Date

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

3

--------------------------------------------------------------------------------